Order filed November 10, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00932-CV
                                   ____________

                         In the Interest of D.J.H., a Child


                       On Appeal from the County Court
                              Austin County, Texas
                       Trial Court Cause No. 2013L-5811


                                      ORDER

      This is an accelerated appeal from a judgment in a suit affecting the parent
child relationship filed by a government entity for managing conservatorship.

      The notice of appeal was filed October 30, 2015, by the Texas Department
of Family and Protective Services. The clerk’s record and the reporter’s record
were due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). The records have not been filed. This court has been informed
that the records were not filed because appellant has not filed a designation of the
clerk’s record or requested preparation of the reporter’s record.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). Accordingly, we issue the following order:

      We order appellant to provide proof on or before November 16, 2015, that
a designation of the clerk’s record has been filed and a request for preparation of
the reporter’s record, if any, has been made or the court will consider dismissal of
this appeal for want of prosecution.



                                  PER CURIAM